
	
		I
		112th CONGRESS
		1st Session
		H. R. 3035
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Terry (for
			 himself and Mr. Towns) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to permit
		  informational calls to mobile telephone numbers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mobile Informational Call Act of
			 2011.
		2.Definitions
			(a)In
			 generalSection 227(a) of the
			 Communications Act of 1934 (47 U.S.C. 227(a)) is amended—
				(1)by amending paragraph (1) to read as
			 follows:
					
						(1)The term
				automatic telephone dialing system means equipment which uses a
				random or sequential number generator to produce telephone numbers to be called
				and to dial such
				numbers.
						;
				(2)in paragraph (2)—
					(A)by striking
			 subsection (b)(1)(C)(i) and inserting paragraph (3) and
			 subsection (b)(1)(C)(i);
					(B)in subparagraph
			 (A), by striking ; and and inserting a semicolon;
					(C)in subparagraph
			 (B), by striking paragraph (2)(G)). and inserting
			 subsection (b)(2)(G); and; and
					(D)by adding at the
			 end the following:
						
							(C)this paragraph shall not apply for purposes
				of determining whether an established business relationship exists for purposes
				of prior express consent to a call that is a telephone
				solicitation.
							;
					(3)by redesignating
			 paragraphs (3) through (5) as paragraphs (4) through (6), respectively;
			 and
				(4)by inserting after
			 paragraph (2) the following:
					
						(3)The term prior express
				consent means the oral or written approval of a person—
							(A)for the initiation
				of a telephone call to such person by or on behalf of an entity with which such
				person has an established business relationship; and
							(B)that is provided
				when such person purchases a good or service or at any other point during such
				relationship.
							A person
				who provides a telephone number as a means of contact evidences consent under
				this
				paragraph..
				(b)Conforming
			 amendmentSection
			 227(c)(1)(D) of the Communications Act of 1934 (47 U.S.C. 227(c)(1)(D)) is
			 amended by striking subsection (a)(3) and inserting
			 subsection (a)(5).
			3.Informational
			 calls to mobile telephone numbers
			(a)In
			 generalSection 227(b)(1)(A)
			 of the Communications Act of 1934 (47 U.S.C. 227(b)(1)(A)) is amended to read
			 as follows:
				
					(A)to make any call (other than a call made
				for emergency purposes or made with the prior express consent of the called
				party) using any automatic telephone dialing system or an artificial or
				prerecorded voice—
						(i)to
				any emergency telephone line (including any 911 line and any
				emergency line of a hospital, medical physician or service office, health care
				facility, poison control center, or fire protection or law enforcement
				agency);
						(ii)to the telephone
				line of any guest room or patient room of a hospital, health care facility,
				elderly home, or similar establishment;
						(iii)to any telephone
				number assigned to a paging service; or
						(iv)to any telephone
				number assigned to a cellular telephone service, specialized mobile radio
				service, or other radio common carrier service, or any service for which the
				called party is charged for the call, unless the call is made for a commercial
				purpose that does not constitute a telephone
				solicitation;
						.
			(b)Conforming
			 amendmentSection 227(b)(2)(C) of the Communications Act of 1934
			 (47 U.S.C. 227(b)(2)(C)) is amended by striking paragraph
			 (1)(A)(iii) and inserting paragraph (1)(A)(iv).
			(c)Technical
			 correctionSection 227(b)(1)
			 of the Communications Act of 1934 (47 U.S.C. 227(b)(1)) is amended by striking
			 It shall and all that follows through United
			 States— and inserting the following: It shall be unlawful for
			 any person within the United States, or any person outside the United States if
			 the recipient is within the United States—.
			4.Effect on State
			 lawSection 227(f)(1) of the
			 Communications Act of 1934 (47 U.S.C. 227(f)(1)) is amended to read as
			 follows:
			
				(1)In
				generalNo requirement or
				prohibition may be imposed under the laws of any State with respect to any
				subject matter regulated under this section, except for telephone
				solicitations.
				.
		
